PER CURIAM.
In these consolidated appeals, Missouri inmate Calvin Burke challenges interlocutory orders entered in his 42 U.S.C. § 1983 action. In No. 15-3887, Burke appeals a district court1 order dismissing fewer than all claims and defendants. This is not an appealable final order. See 28 U.S.C. § 1291; In re Russell, 957 F.2d 534, 535 (8th Cir.1992). Accordingly, we dismiss the appeal for lack of jurisdiction.
In No. 15-3217, Burke appeals an order denying a preliminary injunction to protect him from harm that a correctional officer at St. Louis City Jails allegedly threatened. We dismiss this appeal as moot because Burke has filed notices of his transfer to other correctional facilities, see Owens v. Isaac, 487 F.3d 561, 564 (8th Cir.2007), and there is no showing he is likely to be sent back to St. Louis City Jails, see Smith v. Hundley, 190 F.3d 852, 855 (8th Cir.1999).

. The Honorable Ronnie L. White, United States District Judge for the Eastern District of Missouri,